Citation Nr: 1453924	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right hip disability.

2.  Entitlement to service connection for a depressive disorder.

3.  Entitlement to service connection for a disorder causing fatigue.

4.  Entitlement to service connection for a throat disorder.

5.  Entitlement to service connection for a disorder causing joint pain in the shoulders, left hip and left knee.

6.  Entitlement to service connection for a bilateral leg condition (claimed as muscle pain).  

7.  Entitlement to service connection for melanoma, basal cell carcinoma, and/or nevus.

8.  Entitlement to service connection for toe joint disorders.


9.  Entitlement to an effective date prior to September 28, 2012 for the grant of service connection for left lower extremity radiculopathy.

10.  Entitlement to a disability rating in excess of 30 percent for cervical muscle strain with multilevel degenerative changes, nerve root impairment, and foraminal stenosis.  

11.  Entitlement to a disability rating in excess of 20 percent for thoracolumbar spine strain and degenerative disc disease.  

12.  Entitlement to a disability rating in excess of 40 percent for left arm radiculopathy.  

13.  Entitlement to a disability rating in excess of 20 percent for right upper extremity radiculopathy.  

14.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  

15.  Entitlement to a disability rating in excess of 10 percent for right knee patellar tendinitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991 and from September 2001 to September 2002.  He had service in Southwest Asia from November 12, 1990 to June 3, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011, December 2011, and March 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2011 rating decision increased the rating for right knee patellar tendinitis from noncompensable to 10 percent, effective from the July 2010 date of claim.   

One of the issues of service connection had been considered as service connection for melanoma, then basal cell carcinoma, and finally, for nevus in March 2012 (see the March 2012 notice letter to the Veteran).  Accordingly, the issue has been characterized as shown on the cover page.

The issue of entitlement to service connection for melanoma, basal cell carcinoma, and/or nevus, and for toe joint disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for right hip disability in January 2005 and continued that denial in July 2005.  Thereafter, the Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final January 2005 decision denying service connection for right hip disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The Veteran does not have a currently diagnosed depressive disorder, or any objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  The Veteran does not have a currently diagnosed fatigue disorder, or any objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  The Veteran does not have a currently diagnosed throat disorder, or any objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  The Veteran's tendinitis of both shoulders; left hip bursitis, and left knee strain are known clinical diagnoses which were not manifest in service and are unrelated to service.  His tendinitis of his shoulders and left hip bursitis were not manifest within 1 year of service separation.  

7.  The Veteran's entitlement to service connection for left lower extremity radiculopathy arose no earlier than September 28, 2012, the date on which the Veteran advised VA that he had recently developed left lower extremity radiculopathy symptoms, and the date on which the diagnosis of left lower extremity radiculopathy was made.

8.  The Veteran's chronic cervical muscle strain with multilevel degenerative changes, nerve impairment, and foraminal stenosis does not produce or nearly approximate unfavorable ankylosis of his entire cervical spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  

9.  The Veteran's thoracolumbar spine strain and degenerative disc disease does not or produce or nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; nor does it produce intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

10.  The Veteran's left (minor) arm radiculopathy does not produce or nearly approximate complete paralysis of the lower radicular group.  

11.  The Veteran's right (major) upper extremity radiculopathy does not produce or nearly approximate moderate incomplete paralysis of the lower radicular group.  

12.  The Veteran's left lower extremity radiculopathy does not produce or nearly approximate moderate incomplete paralysis of the sciatic nerve.  

13.  The Veteran does not have right knee limitation of flexion to 30 degrees; or limitation of extension to 10 degrees; or slight or more recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The January 2005 RO decision denying service connection for right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for right hip disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for depressive disorder are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  The criteria for service connection for a disorder causing fatigue are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  The criteria for service connection for a throat disorder are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  The criteria for service connection for shoulder, left hip and left knee joint pain disorders are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

7.  The criteria for service connection for a bilateral leg condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

8.  An effective date prior to September 28, 2012 for the award of service connection for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

9.  The criteria for a disability rating in excess of 30 percent for chronic cervical muscle strain with multilevel degenerative changes, nerve root impairment, and foraminal stenosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

10.  The criteria for a disability rating in excess of 20 percent for thoracolumbar spine strain and degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

11.  The criteria for a disability rating in excess of 40 percent for left arm radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2013).

12.  The criteria for a disability rating in excess of 20 percent for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2013).

13.  The criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

14.  The criteria for a disability rating in excess of 10 for right knee patellar tendinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in July, October, and November 2010 and October 2011 letters.  For the effective date appeal, such appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  The notice required by Dingess, concerning effective date and degree of disability, was provided in October 2010.

VA has obtained all available service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2010, 2011, 2012, and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran declined additional VA examinations in 2010, stating that he was not happy with the way things went for his appointment and that he figured he could do better going to outside doctors.  At times including in February and October 2011, the Veteran has mentioned receiving and/or that he was going to receive further private treatment, and that he would submit private records.  He furthermore has been encouraged to submit such records, including in October 2011, but he has not done so.  The examinations of record are adequate as they provide all information necessary to decide the claims at issue, and show consideration of the claims record and the Veteran's contentions.  Medical opinions are rendered in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Claims for service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a). 

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a). 

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

The Board notes that service treatment records prior to March 1993 are not available despite exhaustive efforts to obtain them as explained in a September 2013 RO memorandum.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Right hip

The RO denied service connection for right hip disability in January 2005 and continued this denial in July 2005.  The Veteran was notified of the decision and of his appellate rights by a letter dated in February 2005.  He did not appeal, and no new and material evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the right hip arthritis and trochanteric bursitis did not occur in or get caused by service and was not diagnosed within 1 year of service discharge.  

At the time of the 2005 decisions, service era treatment records did not show any right hip problems and the Veteran's right hip was normal on service examinations of record.  A June 2003 addendum to a May 2003 service treatment record showed an assessment of probable trochanteric bursitis.  Early degenerative arthritis of the right hip with secondary trochanteric bursitis was diagnosed in May 2004.  An MRI of the Veteran's right hip was normal in June 2004.  On VA examination in December 2004, the Veteran reported that for about the past 3 years, he had had right upper thigh pain.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156  provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final decision in 2005 is not sufficient to reopen the claim.  No new and material evidence relating the Veteran's current right hip disorder to service has been received.  The Veteran's July 2010 report that since returning from the Gulf War in 1991, he had had issues with his right hip and leg muscle pain is cumulative of his report on VA examination in January 2004 that he was having right thigh problems, of his report on evaluation in November 2004 of having a 2-year history of right hip pain, and of his December 2004 report on VA examination that he had had right thigh pain for about 3 years.  

The evidence still does not show that the Veteran's current right hip arthritis with bursitis was manifest in service or to a degree of 10 percent within 1 year of separation or is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The benefit of the doubt doctrine does not apply as the claim has not been reopened.  

Depressive disorder

Service treatment records are silent for reference to depressive disorder.  The Veteran seemed mildly depressed on VA neurology examination in December 2010.  A diagnosis of depressive disorder was suggested on VA examination in February 2011.  

On VA psychiatric examination in September 2012, the Veteran's claims folder was reviewed, including the December 2010 VA examination report suggesting a diagnosis of depressive disorder.  The examiner noted that there were no medical records showing treatment for a mental disorder, but that the examination in February 2011 suggested depressive disorder.  The examiner examined the Veteran for psychiatric pathology, indicated that he had no symptoms, and indicated that he had no mental disorder.  The examiner indicated that the Veteran does not meet the criteria for a DSM-IV diagnosis of a mental disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for depressive disorder.  While a depressive disorder was suggested in 2010, it was not diagnosed then, and a VA examiner who examined the Veteran in September 2012 indicated that he had no psychiatric symptoms and that he did not meet the criteria for a DSM-IV diagnosis of a mental disorder.  In essence, the preponderance of the evidence indicates that the Veteran has not had a depressive disorder at any time since the claim was filed.  Some evidence suggested one, but no depressive disorder was diagnosed, and later, in 2012, the Veteran was examined for mental disorder and found to have none, including depressive disorder.  There are no objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317 as indicated by the September 2012 VA psychiatric examination report definitively indicating that there are no psychiatric symptoms.  In the absence of a currently diagnosed disability or objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Fatigue

Service treatment records are silent for reference to fatigue.  Additionally, no diagnosis of a disorder causing fatigue, including chronic fatigue syndrome, has been made.  Moreover, there are no objective indications of a chronic qualifying disability under 38 C.F.R. § 3.317 in any of the medical records of record, and the Veteran decided not to be scheduled for a VA examination for fatigue, in December 2010.  In the absence of a current disability or objective indications of a qualifying chronic disability under 38 C.F.R. § 3.317, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Throat disorder

Service treatment records are silent for reference to a throat disorder, and no throat disorder has been diagnosed post-service.  Additionally, on VA examination in December 2010, examination of the Veteran's mouth/throat revealed normal mouth, tongue, tonsils, uvula, and palate.  He had no cervical adenopathy or bruit.  

Based on the evidence, the Board concludes that service connection is not warranted for a throat disorder.  None has been diagnosed, and there are no objective indications of a chronic qualifying disability under 38 C.F.R. § 3.317 as shown by the December 2010 VA examination.  The Board notes that the Veteran decided not to be scheduled for a VA ear, nose, and throat examination in December 2010.  In the absence of a currently demonstrated disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Shoulder and left knee disorders

Service treatment records are silent for reference to shoulder and left knee diagnoses.  Tendinitis of the shoulders and left knee strain were diagnosed on VA examination in December 2010.  The preponderance of the evidence indicates that the Veteran's current shoulder tendinitis and left knee strain were not manifest in service and are unrelated to service, and that the Veteran's shoulder tendinitis was not manifest to a degree of 10 percent within 1 year of separation.  Instead, these were first claimed and shown many years after service, with no competent evidence indicating that they were manifest in service or are related to service.  Additionally, these are all known clinical diagnoses.  Accordingly, service connection is not warranted for them under direct or Persian Gulf War presumptive service connection provisions, or, for left shoulder arthritis, under the 1-year presumptive rule service connection provisions for arthritis.   While the Veteran indicated in July 2010 that from the time he returned from the Gulf War in 1991 he had had minor issues with his shoulder and left knee, there is no probative evidence indicating that his current shoulder tendinitis and/or left knee strain had its onset in service or to a degree of 10 percent within 1 year of separation or is related to service. 

Bilateral leg condition

By this, the Veteran appears to be referring to what has been diagnosed as right and left hip trochanteric bursitis, as no other "leg" conditions are shown or complained of.  The right hip claim has been disposed of above based on the lack of new and material evidence.  As for the left hip disability claim, service treatment records are silent for reference to left hip disability.  Left hip bursitis was diagnosed on VA examination in December 2010.  The preponderance of the evidence indicates that the Veteran's current left hip bursitis was not manifest in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service.  It was first claimed and shown many years after service with no competent evidence indicating that it was manifest in service or is related to service, and it is a known clinical diagnosis.  Accordingly, service connection is not warranted for it under direct and/or 1-year or Persian Gulf War presumptive rule service connection provisions.  While the Veteran indicated in July 2010 that from the time he returned from the Gulf War in 1991 he had had minor issues with his left hip, there is no probative evidence indicating that his current left hip bursitis had its onset in service or to a degree of 10 percent within 1 year of separation or is related to service. 

Effective date for service connection for left lower extremity radiculopathy

The Veteran has appealed the RO's March 2013 rating decision setting September 28, 2012 as the effective date for the grant of service connection for left lower extremity radiculopathy.  His representative asserted in April 2013 that there had been a claim for service connection in June 2010.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2013).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).

The Board has determined that an effective date prior to September 28, 2012 for the grant of service connection for left lower extremity must be denied.  The Veteran's made a claim on June 18, 2010 for a left leg skin disorder and for an unspecified bilateral leg condition.  Even if this were to be considered a claim for service connection for left lower extremity radiculopathy, at the time of the September 28, 2012 VA examination report, which currently serves as the effective date for the grant, the Veteran reported that left lower extremity radiculopathy symptoms had recently developed, over the course of the past few months.  In other words, he did not have a left lower extremity radiculopathy in existence at the time the leg claim was filed in June 2010.  The VA examination report does not indicate a specific date on which the symptoms started, and the words "over the course of the past few months" used to describe its date of onset at the time are too vague to pinpoint any factually ascertainable date that his left lower extremity radiculopathy arose.  Accordingly, the Board finds no legal basis for awarding an effective date for the grant of service connection for left lower extremity radiculopathy any earlier than September 28, 2012.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

Claims for higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

Cervical and thoracolumbar spine ratings

The Veteran appeals for ratings higher than 30 and 20 percent, respectively, for cervical and thoracolumbar spine disabilities.  Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

On VA examination in December 2010, the Veteran indicated that he had difficulty driving and turning his head and neck.  The Veteran's lumbar spine was well developed with good symmetry of movement and no deformities.  Neck forward flexion and posterior extension were to 40 and 30 degrees, respectively, and lateral flexion was to 20 degrees, bilaterally, and lateral rotation was to 50 degrees, bilaterally.  Lumbar spine forward flexion was to 50 degrees, with tenderness beginning at 45 degrees.  Extension was to 20 degrees, with some tenderness at 15 degrees.  Lateral bending was to 25 degrees, bilaterally, with tenderness beginning at 20 degrees, and rotation was to 20 degrees bilaterally, with tenderness beginning at that point.  There was no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion with repetitive use.  

On VA examination in September 2012, the Veteran reported missing about 4-5 days in the past year from work due to flare-ups of back/neck pain.  He could forward flex his thoracolumbar spine to 55 degrees, with painful motion beginning at 45 degrees, extend to 25 degrees, with painful motion beginning at 15 degrees, laterally flex to 25 and 30 degrees right and left, with painful motion beginning at 15 and 20 degrees, respectively, and laterally rotate to 25 degrees bilaterally, with pain beginning at 15 and 20 degrees, respectively.  On repetitive testing with 3 repetitions, he could forward flex his thoracolumbar spine to 50 degrees, extend to 20 degrees, laterally flex to 20 and 25 degrees right and left, and laterally rotate to 20 and 25 degrees right and left respectively.  The examiner indicated that he did not have any incapacitating episodes of intervertebral disc syndrome over the past 12 months.  

The clinical findings show that the Veteran does not have ankylosis of his entire cervical spine, either favorable or unfavorable.  Instead, he has a fairly good range of motion of his cervical spine.  The clinical findings also show that his thoracolumbar spine strain and degenerative disc disease does not produce or nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Instead, he has forward flexion to 55 degrees, with painful motion beginning at 45 degrees.  Additionally, the evidence also shows that he does not have incapacitating episodes of intervertebral disc syndrome.  The examiner in September 2012 indicated that he had had no incapacitating episodes of intervertebral disc syndrome over the past 12 months.  No incapacitating episodes are demonstrated.  In light of the above, a schedular disability rating in excess of 30 percent for cervical muscle strain with multilevel degenerative changes, nerve root impairment, and foraminal stenosis, or in excess of 20 percent for thoracolumbar spine strain and degenerative disc disease is not warranted.  

Upper extremity radiculopathies

The Veteran appeals for higher ratings than 40 and 20 percent for left and right upper extremity radiculopathy, respectively.
 
The Veteran is right-handed according to the November 2011 VA examination report.  The Veteran's left arm and right upper extremity radiculopathy disabilities are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8512, which is for the lower radicular group.  Under this regulatory provision, a rating of 20 percent is warranted for mild paralysis of the lower radicular group of either upper extremity.  
	
For the minor upper extremity, a 30 percent rating is warranted for moderate incomplete paralysis of the lower radicular group.  A 40 percent rating is warranted for severe incomplete paralysis of the lower radicular group.  A maximum rating of 60 percent is warranted for complete paralysis of the lower radicular group; all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512.

For the major upper extremity, a 20 percent rating is warranted for mild incomplete paralysis of the lower radicular group.  A 40 percent rating is warranted for moderate incomplete paralysis of the lower radicular group.  A 50 percent rating is warranted for severe incomplete paralysis of the lower radicular group.  A maximum rating of 70 percent is warranted for complete paralysis of the lower radicular group; all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).   Id.

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2013) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.   

On VA examination in December 2010, the Veteran's neurological examination was normal, except for mild sensory decrease in the left upper extremity.  Reflexes were 2+ bilaterally, and upper extremity motor testing was 5/5 bilaterally.  

On VA examination in November 2011, the Veteran reported the he had lost 3 days from work due to flare ups of his neck with right upper extremity symptoms.  He described only sensory symptoms.  Mild right upper extremity intermittent pain, paresthesias, and/or dysesthesias and numbness were described.  Strength was 5/5 for right elbow and wrist flexion and extension and for right hand grip and pinch.  Right biceps reflex was 1+.  Sensory examination was normal in the right shoulder area, and in the right forearm, hand, and fingers.  All right upper extremity nerves were graded as normal.   

On VA examination in May 2013, the Veteran denied constant left upper extremity pain but reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  His strength was 5/5 for right and left elbow and wrist flexion and extension and for right and left hand grip and pinch, and he had no muscle atrophy.  Upper extremity reflexes were 2+ bilaterally, and sensory examination was normal in the shoulders and outer and inner forearms and right hand/fingers, and decreased in the left hand/fingers.  There were no trophic changes.  

Based on the evidence, the Board concludes that a schedular rating higher than 40 percent is not warranted for left upper extremity radiculopathy, and a schedular rating higher than 20 percent is not warranted for right upper extremity radiculopathy.  The Veteran has only sensory complaints and his sensory findings have been mostly normal and his strength has been 5/5 with no muscle atrophy.  The evidence shows that the Veteran does not have or nearly approximate complete paralysis of his left upper extremity lower radicular group, or moderate incomplete paralysis of his right upper extremity lower radicular group.  

Left lower extremity radiculopathy

The Veteran's left lower extremity radiculopathy disability is rated by the RO as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which is for the sciatic nerve.  Under this regulatory provision, a rating of 10 percent is warranted for mild paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.   

On VA examination in December 2010, the Veteran's neurological examination was normal in relevant part, with 5/5 strength in thoracic spine disability left lower extremity.  On VA neurology examination in September 2012, muscle strength testing was 5/5 in the left lower extremity from the hip to the great toe, with no atrophy, and reflexes were 2+ at the knee and 1+ at the ankle.  The Veteran was said to have no constant left lower extremity pain, mild intermittent left lower extremity pain, mild left lower extremity paresthesias and/or dysesthesias, and no left lower extremity numbness.  He was felt to have mild left lower extremity radiculopathy.  On VA neurology examination in May 2013, the Veteran's gait was normal.  

Based on the evidence, the Board concludes that a schedular disability rating in excess of 10 percent is not warranted for left lower extremity radiculopathy, as the Veteran does not have moderate incomplete paralysis of his left sciatic nerve.  The examination reports show 5/5 strength with no atrophy and normal reflexes at the knee and only a diminished reflex at the left ankle, and the examiner in 2012 characterized the Veteran as having only mild left lower extremity radiculopathy.  

Right knee patellar tendinitis

The Veteran appeals for a rating greater than 10 percent for right knee patellar tendinitis.  

The RO has rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5024 is for tenosynovitis, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Since the rating issues involve the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

On VA examination in December 2010, the Veteran complained that sometimes his right knee gives way, and sometimes it locks.  Flare-ups occurred with unknown causes and lasted a few hours.  On examination, his gait was normal and on motor testing, he had 5/5 knee flexion and extension, with normal muscle tone and no atrophy.  He had right knee flexion from 0 to 100 degrees, with mild crepitus but no ligamentous laxity.  The DeLuca examination consisted of 4 additional exercises to the above-mentioned limits, with minimal discomfort, mild weakness, no fatigue, and no incoordination.  The diagnosis was right knee patellar tendinitis.   

Based on the evidence, the Board concludes that a schedular disability rating in excess of 10 percent for right knee patellar tendinitis is not warranted.  The Veteran does not have flexion limited to 45 degrees to warrant a 10 percent rating under Diagnostic Code 5260, extension limited to 10 degrees to warrant a 10 percent rating under Diagnostic Code 5261, or slight or more recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  The most that can be assigned currently is a 10 percent rating for painful motion under 38 C.F.R. § 4.59.  His representative reported in October 2011 that the Veteran reported that his knee feels unstable at times, and that he is close to losing his balance or falling.  However, there is no objective evidence of any instability, and his motor was 5/5 according to the VA examination report.  The medical findings are deemed more probative, as they were based on the trained health care provider examination findings.  The representative also noted that the Veteran reported that his knee was frequently painful on a daily basis, and that he has some difficulty with pivoting with the knee.  However, the Veteran's gait was normal on VA examination in December 2010, and his pain is contemplated by the 10 percent rating under 38 C.F.R. § 4.59.  

In summary, the Board finds that the schedular criteria for a rating greater than 10 percent for the right knee patellar tendonitis are not met or nearly approximated.  The range of motion testing did not suggest limitation of flexion to anywhere near 30 degrees, even when additional functional loss due to DeLuca factors is considered.  There was also no evidence to warrant a compensable rating under limitation of extension criteria.  Accordingly, no more than a 10 percent rating is warranted for the Veteran's right knee patellar tendinitis.

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board stresses that ratings are to be based on the average impairments of earning capacity resulting from the disease or injury in question, under 38 U.S.C.A. § 1155, and reiterates that the rating criteria reasonably describe his disability levels and symptomatology.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed, and so uniform ratings are warranted.

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against entitlement to ratings in excess of those assigned by the RO.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should any disability increase in severity in the future, the Veteran may always file a claim for an increased rating.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   The Board notes that TDIU was denied by the RO in February 2011, and the Veteran did not appeal that decision.  Moreover, a February 2011 VA examination report reveals that the Veteran is employed at a federal agency in an intelligence analysis position.  He related claimed difficulties at work, but these were in consideration of a reported difficulty starting and completing his tasks on the job due to claimed cognitive and/or psychiatric impairment.  He also reported difficulty with attention and memory, but service connection is not in effect for any disorders causing these.  In the instant case, an unemployability claim has not been reasonably raised by service-connected disabilities.  Instead, it appears that the Veteran remains employed and that the service-connected disabilities at issue are not precluding his employment in the intelligence profession.  Accordingly, further action in regard to a TDIU is not needed for the claims being decided.  


ORDER

The application to reopen the claim for service connection for right hip disability is denied.

Service connection for a depressive disorder is denied.

Service connection for a disorder causing fatigue is denied.

Service connection for a throat disorder is denied.

Service connection for shoulder, left hip and left knee disorders is denied.

Service connection for a bilateral leg condition is denied.

An effective date prior to September 28, 2012 for the grant of service connection for left lower extremity radiculopathy is denied.

A disability rating in excess of 30 percent for cervical muscle strain with multilevel degenerative changes, nerve root impairment, and foraminal stenosis is denied.

A disability rating in excess of 40 percent for left arm radiculopathy is denied.

A disability rating in excess of 20 percent for right upper extremity radiculopathy is denied.

A disability rating in excess of 20 percent for thoracolumbar spine strain and degenerative disc disease is denied.

A disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

A disability rating in excess of 10 percent for right knee patellar tendinitis is denied.


REMAND

On service examination in April 1998, it was noted that the Veteran had a well healed surgical scar on his right back.  In July 2010, it was reported that a growth on his back needed to be surgically removed circa 1992 after returning from the gulf.  The Veteran reported in July 2010 that he has had several moles that have grown over time in size or show signs of puffiness.  

To date, there is no competent medical evidence of record showing melanoma or basal cell carcinoma at any point since the claim was filed.  Private medical records from 2012 competently show (through reports of biopsy) that in December 2011, a dysplastic junctional melanocytic nevus was removed from the Veteran's left leg.  Just before its removal, the Veteran reported that a spot had been on his left leg for about 15 to 20 years and had grown substantially in size.  The Veteran served in Southwest Asia from November 12, 1990 to June 3, 1991, and he has reported exposure to smoke from oil wells and burn pits while in the Persian Gulf between 1990 and 1991.  Additionally, in October 2011, it was alleged that he had skin problems due to in-service sun exposure while serving in the Persian Gulf.  Accordingly, under 38 C.F.R. § 3.159, a VA examination on this matter is necessary, as indicated below.  Beforehand, however, all available medical records noting skin problems, from both before and after service, should be obtained.    

Next, the Veteran claims service connection for toe joint disorders.  Big toe muscle strain was diagnosed on VA examination in December 2010.  

The Veteran reported that he had had foot trouble on service examination in March 1993, and he had private surgery for a left hallux valgus in February 2004.  In January 2013, he indicated that he had foot issues while deployed to Saudi Arabia in 1990/91 and had been seen by doctors in the remote field medic tent near the Kuwait border for sore feet.  The issue with his left foot was a large bunion which was very painful due to military boots which made boot wear almost unbearable.  The doctor recommended that he wear tennis shoes for everyday wear, and this helped with the pain.  It took some time when he got back stateside to set up surgery to take care of the issue, and he had surgery in 2004 to remove the bunion, but still has had pain in his big toes since the surgery.  Based on the evidence, a VA examination is needed for the toe joint disorder claims, as indicated below.  Beforehand, however, any additional medical records of foot treatment which the Veteran received after service, including from R. J. Hilkemann, D.P.M., should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records noting skin problems, from both before and after service, and any additional medical records of foot treatment the Veteran has received, including from R. J. Hilkemann, D.P.M.  

2.  After obtaining the above evidence to the extent available, the RO should schedule the Veteran for a VA dermatology examination to determine the etiology of any melanoma, basal cell carcinoma, or nevus which is either currently shown (at any time since the claim was filed in June 2010 - nevus is shown prior to this remand), or for which there is adequate medical evidence that it existed at one point after either period of service, and that there are now current residuals of it, such as a scar.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

       As to each such melanoma, basal cell carcinoma, or nevus which has existed at some point and for which there are now at least current manifestations or residuals such as a scar, is it at least as likely as not (a probability of at least 50 percent or higher) that such either had its onset in or was aggravated by either of the Veteran's periods of service, including sun exposure or exposure to smoke from oil wells and burn pits during his Southwest Asia service from November 12, 1990 to June 3, 1991.  The examiner should treat these exposures as having occurred. 

Detailed reasons for the responses must be furnished.  If the examiner is unable to render any such requested opinion without resorting to mere speculation, the examiner should carefully explain the reasons for this in detail.  

3.  After obtaining the above evidence to the extent available, the RO should schedule the Veteran for a VA examination to determine the etiology of his current right and left big toe muscle strain disabilities.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

       Is it at least as likely as not (a probability of at least 50 percent or higher) that either had its onset in or is related to service.  In rendering the opinions, the examiner should accept as true the statements which the Veteran has furnished regarding foot symptoms in service. 

Detailed reasons for the responses must be furnished.  If the examiner is unable to render any such requested opinion without resorting to mere speculation, the examiner should carefully explain the reasons for this in detail.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


